DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks field 11/9/2020 are acknowledged. 

INFORMATION DISCLOSURE STATEMENT
2.      No new Information Disclosure Statement has been submitted for review.

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-19, 21-24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over S. Munisamy et al. “A Bone-like Precoating Strategy for Implants: Collagen Immobilization and its Mineralization on Pure Titanium Implant Surface” Guilak et al. (US 2007/0041952) and Ao et al. “Improved hMSC functions on titanium coatings by type I collagen immobilization” as evidenced by “Alginic Acid”. 
S. Munisamy et al. “A Bone-like Precoating Strategy for Implants: Collagen Immobilization and its Mineralization on Pure Titanium Implant Surface” (hereinafter Munisamy et al.) disclose bone implants comprising a titanium surface where a immobilized collagen layer is applied (abstract). A mineralization of the collagen layer with a calcium chloride solution containing polyvinyl phosphoric acid and polyaspartic 
Guilak et al. (US 2007/0041952) (hereinafter Guilak et al.)  discloses implants that can have materials such as collagen or gelatin or alginate immobilized to surfaces that include PEEK, titanium, and combinations (para 0107 and 0144). As evidenced “alginic acid” reference, alginic acid is also referred to as alginate. It would have been prima facie obvious to one of ordinary skill before the effective filing date to further include PEEK as such materials are non-absorbable for use in 3-D scaffolds for promoting tissue restoration. One would have had a reasonable expectation of success because both Guilak and Munisamy et al. are drawn to collagen containing metal implants.
	It is believed that “chemical” modification such that it is immobilized  meets the limitation of  reading on having a covalent linkage however, Ao et al. “Improved hMSC functions on titanium coatings by type I collagen immobilization” (hereinafter Ao et al.) discloses collagen fixed onto plasma-sprayed porous titanium coatings by either absorptive immobilization of covalent immobilization and it was found that type I immobilized on titanium coating led to enhance cell-material interactions and improved human mesenchymal stem cells (hMSCs) functions, such as attachment, proliferation, and differentiation. Covalently immobilized collagen on titanium coating showed a greater capacity to regulate osteogenic activity of hMSCs than did absorbed collagen, which was explained in terms of the increased amount and higher stability of the . 

7. 	Claims 1 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over S. Munisamy et al. “A Bone-like Precoating Strategy for Implants: Collagen Immobilization and its Mineralization on Pure Titanium Implant Surface” Guilak et al. (US 2007/0041952) and Ao et al. “Improved hMSC functions on titanium coatings by type I collagen immobilization” as evidenced by “Alginic Acid” as applied to claims 16-19, 21-24 and 35 above and further in view of Low et al. “Mineralization of osteoblasts with electrospun collagen/hydroxyapatite nanofibers”.
Munisamy, Guilak and Ao have been discussed supra. Munisamy discloses calcium phosphate and teaches crystals resemble hydroxyapatite (HA).
	Low et al. “Mineralization of osteoblasts with electrospun collagen/hydroxyapatite nanofibers” (hereinafter Low et al.) disclose  a composite matrix with collagen containing hydroxyapatite. Such composite matrix, when including osteoblast cells, showed better osteoconductive properties in comparison to monolithic HA. The crystalline HA was loaded into the collagen nanofibers and embedded within the nanofibrous matrix of the scaffolds (see results). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to include hydroxyapatite embedded within the matrix. One would have been motivated to .


5.	Claims  1 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Munisamy et al. “A Bone-like Precoating Strategy for Implants: Collagen Immobilization and its Mineralization on Pure Titanium Implant Surface” Guilak et al. (US 2007/0041952) and Ao et al. “Improved hMSC functions on titanium coatings by type I collagen immobilization” as evidenced by “Alginic Acid” as applied to claims 116-19, 21-24 and 35 above, and further in view of Dubrow et al. (US 20060204738). 
	The modified Munisamy et al. has been disclosed supra and the combination discloses linkages via carbodiimide. 
Dubrow et al. (US 20060204738) (hereinafter Durbrow et al.) disclose coatings can be coupled via linker binding groups with linking agents such as hydrazines (diamie) (para 0117). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to substitute one known linker the carbodiimide for another with a reasonable expectation of success of directly linking the coating composition.





RESPONSE TO ARGUMENTS
6.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. 
Applicants argue that Munisamy would not be considered a trustworthy reference because the results boarder on a false reporting of Experimental data. Since more than half of the results are faulty one would reject the publication of state of the art and no covalently modified coating is disclosed. 
In response, the Examiner respectfully submits the reference is a published journal article from Journal of Oral Implantology thus would not be considered as “untrustworthy” as it is the official publication of the American Academy of Implant Dentistry and has passed peer review and published in a credible journal.  Furthermore, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.  The disclosure of Munisamy recognizes immobilizing collagen onto titanium implants having hydroxyapatite and the argument that the reference is untrustworthy or has flawed experimental data does not negate the features that were disclosed and the totality of the teachings of Munisamy and Ao. 
Applicants argue that Guilak does not disclose covalent bonding and the use of the term “chemical moderation” would not allow one skilled in the art to be encouraged 
This argument is not found persuasive because Guilak et al. discloses “the thickness and composition of the layers of the 3-D fiber scaffold, and thereby the entire structure” can be altered and customized to fit a variety of applications” where the tissue restoration implants are implanted (para 0132 and 0149). Applicants are also arguing limitations that are not claimed as there is no size of the implant in the claim. The structure of Guilak are 3D scaffolds which do not only encompass “nanosized materials” as fibers used to form the scaffolds three dimensional structures were 100 µm (para 0156) and that the implant comprises three-dimensional fiber scaffold which are customized by size (para 0134). Furthermore, arguments of council cannot replace evidence. Guilak et al. was relied upon to show that PEEK and titanium are functionally equivalent in the art. 
Applicants also argue that there is no direct proof in Ao of covalently binding collagen/gelatin to titanium due to the mistake during synthesis of the basic material under investigation. After application of the collagen on the surface, authors did not wash the surface with a solvent in which collagen would be soluble, they only wash with water. Information from the publication cannot be trusted due to the flaws. 
In response, the Examiner disagrees for the same reasons in regards to the Munisamy reference discussed above. The reference is a published journal article in the Journal of Biomedical Materials Research and has passed peer review and published in In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. Furthermore, the reference explicitly states that “in covalent immobilization, collagen can be covalently bound onto titanium surfaces using a variety of cross-linking agents, such as carbodiimide”. Collagen with improved stability on titanium coatings was deposited by covalent immobilization compared with adsorptive immobilization and that the covalently immobilized collagen on titanium coatings showed favorable resistance to collagenase degradation [Fig. 4(d)], which was in good agreement with other reports indicating that cross‐linking and covalent bonding can improve resistance of collagen to collagenase. Thus, the reference has an express teaching of covalent immobilization. Furthermore, Vanderleyden et al. “Comparative Study of Collagen and Gelatin coatings on Titanium Surfaces” discloses that covalent immobilization of collagen and gelatin is required to obtain stable surface coatings. Therefore, there is amble motivation to crosslink and covalently bond collagen and gelatin to surfaces of titanium materials and ample mediation to substitute the titanium for PEEK with reasonable expectation of success as demonstrated it is a suitable alternative
Applicants also argue that the Alginic Acid document does not go beyond Guliaks context. 

	Applicants further argue that Low comprises several faulty experimental setups (all remarks pages 22/28). Low does not disclose or suggest a covalent bonding of a polysaccharide to a surface formed from at least one biocompatible material, wherein the material selected from the group consisting of an oxide ceramic material, a polymer material, a composite material and titanium. 
In response, the Examiner respectfully submits that Applicants are arguing the references individually as Low was relied upon to teach loading the collagen matrix with hydroxyapatite. Hydroxyapatite has potential in mimicking natural extracellular matrix and replacing diseased skeletal bones (abstract). HA has excellent biocompatibility, bioactivity and osteoconductivity properties (abstract). The crystalline HA was loaded into the collagen nanofibers and these HA were embedded within the nanofibrous matrix. The HA/Col composite is designed to simulate bone tissue and the studies found that in nanofibrous scaffolds without HA, mineral deposition was significantly lower. Regarding fault data, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. Lo expressly 
Applicants argue with regards to Dubrow that does not encourage covalent bond for a polysaccharide on a surface of bulk material like PEEK. Nanofibers and nanoparticles are different from that of macroscopic objects. Nanostructuring of materials can even create new properties. Applicants argue that just mentioning linker molecules would not result in proper physical coupling as the chemical protocols to do so are complex and specific activation steps to prime a surface like plasma or sodium borohydride are necessary. The functional linker in Dubrow is different from the linkers of the instant application. Such linkers are not themselves catalytically active, they remain in the material and are still present in the resulting molecule complex. 
	In response, Applicants are arguing features that are not claimed as the claims are not drawn to a method of producing the implant. Dubrow discloses “alternatively, the nanostructured surface may be provided with a linking agent which is capable of forming a link to the nanostructure components (e.g., nanofibers) as well as to the coating material which is applied thereto. In such cases, the coating may be directly linked to the nanostructured surface, e.g., through silane groups, or it may be coupled via linker binding groups or other appropriate chemical reactive groups to participate in linkage chemistries (para 0118). Thus, it is clear from this teaching of Dubrow that the chemistry of linking where there is a linker encompasses the same type of linkage as that of the present invention. The linking agent forms a link to the nanostructure 

CONCLUSION 
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

CORRESPONDENCE
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615